Name: Council Decision (EU) 2018/104 of 20 November 2017 on the signing, on behalf of the Union, and provisional application of the Comprehensive and Enhanced Partnership Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Armenia, of the other part
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  cooperation policy
 Date Published: 2018-01-26

 26.1.2018 EN Official Journal of the European Union L 23/1 COUNCIL DECISION (EU) 2018/104 of 20 November 2017 on the signing, on behalf of the Union, and provisional application of the Comprehensive and Enhanced Partnership Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Armenia, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Articles 207 and 209, in conjunction with Article 218(5) and (7) and the second paragraph of Article 218(8) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 29 September 2015, the Council authorised the Commission and the High Representative of the Union for Foreign Affairs and Security Policy to open negotiations with the Republic of Armenia on a framework agreement. (2) Those negotiations have been successfully concluded, and the Comprehensive and Enhanced Partnership Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Armenia, of the other part (the Agreement) was initialled on 21 March 2017. (3) Article 385 of the Agreement provides for the provisional application of the Agreement, in whole or in part, before its entry into force. (4) The Agreement should be signed on behalf of the Union and applied in part on a provisional basis, pending the completion of the procedures necessary for its entry into force. (5) The signing of the Agreement on behalf of the Union and the provisional application of parts of the Agreement between the Union and the Republic of Armenia is without prejudice to the allocation of competences between the Union and its Member States in accordance with the Treaties, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Comprehensive and Enhanced Partnership Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Armenia, of the other part, is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 Pending the completion of the procedures necessary for the entry into force of the Agreement (1), in accordance with Article 385 of the Agreement and subject to the notifications provided for therein, the following parts of the Agreement shall be applied on a provisional basis between the Union and the Republic of Armenia, but only to the extent that they cover matters falling within the Unions competence, including matters falling within the Unions competence to define and implement a common foreign and security policy: (a) Title I; (b) Title II: Articles 3, 4, 7 and 8; (c) Title III: Article 12, Article 14(1) and Article 15; (d) Title V: (i) Chapter 1 with the exception of point (a) of Article 38(3); (ii) Chapter 2 with the exception of the reference to nuclear safety in point (f) of Article 42(2) and of point (g) of Article 42(2); (iii) Chapter 3 with the exception of points (a), (c) and (e) of Article 46(1); and (iv) Chapters 7, 10, 14 and 21; (e) Title VI with the exception of points (b) and (c) of Article 205(2); Article 203 shall be applied provisionally only insofar as it concerns direct investment; (f) Title VII; (g) Title VIII with the exception of Article 380(1), to the extent that the provisions of that Title are limited to the purpose of ensuring provisional application of the Agreement; and (h) Annex I, Annex II with the exception of the references to Euratom relating to infrastructure, implementing regulations and nuclear, Annexes III, VI, VIII, IX, X, XI and XII as well as Protocol I to Title VII financial assistance and anti-fraud and control provisions Chapter 2: anti- fraud and control provisions and Protocol II on mutual administrative assistance in customs matters. Article 4 1. For the purposes of Article 240 of the Agreement, any amendments to the Agreement through decisions taken by the Sub-committee on Geographical Indications shall be approved by the Commission on behalf of the Union. Where interested parties cannot reach agreement after objections have been raised concerning a geographical indication, the Commission shall adopt a position on the basis of the procedure laid down in Article 57 of Regulation (EU) No 1151/2012 of the European Parliament and of the Council (2). 2. For the purpose of the first sentence of Article 270(2) of the Agreement, the Commission is authorised to approve the Union position with regard to amendments to Annex XI to the Agreement. For the purpose of the second sentence of Article 270(2) of the Agreement, the Commission is authorised to raise objections to a modification or rectification of Annex XI proposed by the Republic of Armenia. Article 5 The Agreement shall not be construed as conferring rights or imposing obligations that can be directly invoked before Union or Member State courts and tribunals. Article 6 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 November 2017. For the Council The President M. REPS (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council. (2) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).